DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the other arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A sensor module” in claim 1 which meets prong (A) because “sensor module” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sensor module”) is modified by functional language (“periodically measuring a blood glucose level”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “sensor module” will be interpreted as a pod housing 150, sensor 520, circuit board 530, a battery 540 (para [0082]) and a needle 550 (para [0088]) and all its equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “anti-return means” in claim 1, which is further modified by sufficient structure or material for performing the claimed function (anti-return hook).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear whether the phrase “in which the anti-return hook presses an outer surface of the plunger body” further limits the direction or further limits the structure of the anti-return means. For examination purposes, it will be interpreted as further limiting the structure of the anti-return means.
Claims 3-8 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0319137, hereinafter Tsubouchi, in view of US 2016/0058344, hereinafter Peterson, and WO 2011/119896, hereinafter Donnay.
Regarding claim 1, Tsubouchi teaches a sensor applicator assembly (sensor insertion assembly 100) for a continuous glucose monitoring system (para [0133]), the sensor applicator assembly being assembled as a single unitary product (Examiner’s note: this is product-by-process language and is construed as such) in which a sensor module periodically measuring a blood glucose level (sensor 50 and needle portion 11, paras [0045] and [0133]) is preinstalled in an applicator (sensor insertion device 1), such that the sensor module is ejected by an operation of the applicator to be attached to a human body (paras [0034], [0035], [0102]), wherein the applicator includes: a main container (housing 3) having an accommodation space therein and an open side (see Fig. 1), with a press button being mounted on a portion of the main container to be press-manipulated by a user (pressing plate portion 23, para [0074]); and a plunger body (movable member 7) disposed in a first position within the main container (see Fig. 1) to move linearly from the first position to a second position in an ejecting direction in response to the press button being manipulated (Figs. 1 and 2, direction A, paras [0034], [0035], [0057], [0074]-[0076]), wherein the sensor module is coupled to the plunger body to move from the first position to the second position integrally with the plunger body (see Figs. 1 and 2, sensor 50, paras [0043]-[0045]), the main container includes an anti-return means for preventing the plunger body from returning to the first position after having moved to the second position (first urging member 5 aka shooting spring 5, paras [0053]-[0055]), the anti-return means press an outer surface of the plunger body (see Fig. 2), and the anti-return means engage with a top end portion of the plunger body when a downward movement of the plunger body from the first position to the second position is completed (see Figs. 1 and 2).

	However, Donnay teaches a sensor applicator assembly (abstract) wherein a sensor module includes a housing, a circuit, and a battery (para [0094]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tsubouchi such that the sensor module includes a housing, a circuit, and a battery, as taught by Donnay, as a combination of prior art elements according to known methods to yield the predictable result of having a working in vivo analyte sensor using on body electronics.
	Tsubouchi as modified by Donnay does not teach wherein the anti-return means includes an anti-return hook elastically supported in a direction, in which the anti-return hook presses an outer surface of the plunger body.
	However, Peterson teaches a sensor applicator assembly (abstract) including a main container (housing body 202) including anti-return means (Fig. 10, para [0133], locking catch 214 is on housing body 202) wherein anti-return means include an anti-return hook (Fig. 10, locking catch 214, para [0133]) elastically supported in a direction (locking catch has a resting, non-tensioned/non-compressed position), in which the anti-return hook presses an outer surface of a plunger body (para [0133], deployment button 204 would have an outer surface that contains first catch surface 210).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tsubouchi such that the anti-return means includes an anti-return hook elastically supported in a direction, in which the anti-return hook presses an outer surface 
	Regarding claim 3, Tsubouchi in view of Donnay and Peterson teaches the sensor applicator assembly according to claim 1, wherein the anti-return hook includes: an elastic body of an elastic material (Peterson para [0133], resilient locking catch 214 is held inward by tension and has a resting non-tensioned/non-compressed position), and extending downward from an inner top portion of the main container (see Peterson Fig. 10); and a hook portion protruding from a bottom end portion of the elastic body (see Peterson Fig. 10, locking catch 214 has hook at end) wherein, when the plunger body is in the first position, the hook portion elastically presses the outer surface of the plunger body due to an elastic force of the elastic body (Peterson para [0133], Fig. 10 shows catch 214 held inward in tension by abutment with housing wall 218, as para [0133] states that the location of catch 214 and catch surface 210 may be flipped, Peterson teaches this limitation), and when the plunger body is in the second position, the hook portion is elastically movable due to the elastic force of the elastic body to engage with the top end portion of the plunger body (Peterson para [0133] states that the location of catch 214 on deployment button 204 and catch surface 210 on housing 202 may be flipped, Fig. 11 shows catch 214 engaged with catch surface 210 on a top end portion of housing 202, para [0133] states that when the button 204 is pressed down, the tension on catch 214 causes the catch 214 to move to its resting non-tensioned/non-compressed position).
	Regarding claim 4, Tsubouchi in view of Donnay and Peterson teaches the sensor applicator assembly according to claim 3, wherein a stopper is provided on the bottom end portion of the elastic body, such that, when the plunger body is in the second position, the stopper is elastically movable due to the elastic force of the elastic body to come into contact with the outer surface of the plunger body, 
	Regarding claim 5, Tsubouchi in view of Donnay and Peterson teaches the sensor applicator assembly according to claim 4, wherein the main container includes an external container (Peterson housing 202 includes external walls 218, Tsubouchi housing 3a), on which the press button is mounted (Tsubouchi Fig. 1), and an internal container coupled to an interior of the external container (Tsubouchi Fig. 1 bottom plate portion 3b) to guide the plunger body along a linear movement path (Tsubouchi Figs. 1 and 2, bottom plate portion 3b guides movement member 7 along linear path through through-hole 9), and the anti-return hook is provided on the external container (Peterson para [0133]).
	Regarding claim 6, Tsubouchi in view of Donnay and Peterson teaches the sensor applicator assembly according to claim 5, wherein the external container has a shape of a pipe (Tsubouchi see Fig. 1), with a container cover being coupled to a top end portion of the external container (Tsubouchi housing 3c coupled to 3a), and the anti-return hook is provided integrally with the container cover (Peterson para [0133]). 
	It would have been obvious to a skilled artisan to modify Tsubouchi such that said container cover is separate because merely making elements separable has been held not sufficient to distinguish over prior art. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	Regarding claim 7, Tsubouchi in view of Donnay and Peterson teaches the sensor applicator assembly according to claim 1, wherein the anti-return hook has a separate structure from the plunger body (Peterson, para [0133], Fig. 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791